Citation Nr: 0533251	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  94-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
residuals of right elbow fracture, currently evaluated as 
twenty (20) percent disabling.

2.  Entitlement to a higher initial disability evaluation for 
residuals of fracture of the right radius and ulna, currently 
evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to June 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina, which, among other things, 
granted service connection for post-surgical residuals of 
right elbow, and radius and ulna fractures, and assigned 
initial 20 and 10 percent ratings, respectively, for these 
disabilities.  Appeal to the Board was perfected only as to 
the issues of initial ratings assigned for these 
disabilities.  

Consistent with the veteran's request in VA Form 9, a Board 
hearing was scheduled to be held in May 1996, before a 
Veterans Law Judge sitting in Winston-Salem, North Carolina.  
The veteran failed to appear for the hearing, and did not 
seek another hearing opportunity.  

The Board remanded this matter in November 1996, July 1997, 
and July 2003 for further evidentiary development and 
compliance with various due process requirements.  Such 
development included association with the claims file the 
veteran's VA vocational rehabilitation records.  The mandated 
development having been completed, the matter is again before 
the Board for appellate consideration.    


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  July 1992 examination revealed that service-connected 
right elbow fracture residuals were manifested primarily by 
marked reduction in pronation to 10 degrees, with motion loss 
beyond the middle of the arc.

3.  June 2002 examination revealed that service-connected 
right elbow fracture residuals were manifested primarily by 
pronation of 70 degrees, with motion approximating loss 
beyond the last quarter of the arc, the hand not approaching 
full pronation.

4.  Service-connected right elbow fracture residuals are 
manifested by an asymptomatic 3-inch surgical scar on the 
lateral forearm that does not affect functioning, flexion and 
extension from 0 to 140 degrees, and post-traumatic arthritis 
in the right elbow with some objective evidence of pain on 
motion.

5.  Service-connected right radius/ulna fracture residuals 
are manifested primarily by subjective complaints of pain and 
fatigability; and objectively, by moderate limitation of 
motion of the wrist, and asymptomatic surgical scar on the 
right hand that does not affect functioning.     


CONCLUSIONS OF LAW

1.  The criteria for a staged rating of 30 percent, but no 
higher, based on examination findings in July 1992, and for a 
staged rating of 20 percent, but no higher, based on 
examination findings in June 2002, are met for residuals of 
fracture of the right elbow.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5213 (2005).  

2.  The criteria for an increased disability evaluation for 
residuals of service-connected fracture of the right radius 
and ulna are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5215 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was granted for post-surgical residuals of 
fractured right elbow, radius, and ulna in the July 1993 
rating decision from which the instant appeal arises.  The 
veteran contends that his right upper extremity disabilities 
are more significant than as reflected in the initial 
disability ratings assigned in that rating decision.  In a 
case such as this, the Board can assign "staged" 
evaluations for separate periods of time if the evidence so 
warrants, consistent with Fenderson v. West, 12 Vet. App. 
119, 126 (2001).

In this case, the earliest effective date of any rating 
assigned, whether staged or not, cannot be any earlier than 
June 2, 1992, the day after discharge, as the original 
service connection claim concerning the right upper extremity 
disabilities was filed in June 1992, within one year after 
discharge.  See 38 U.S.C.A. § 5110(b)(1) (West 2002).  Thus, 
while the Board considers all evidence of record, lay and 
medical, consistent with 38 C.F.R. §§ 4.1, 4.2 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), its focus 
must necessarily be on evidence pertaining to the extent of 
the right arm/wrist dated around June 1992, forward, bearing 
in mind that staged ratings could be assigned if the evidence 
so warrants.  

Initially, the Board will address whether the veteran is 
right- or left-hand dominant.  The RO has rated the veteran's 
disabilities on the basis that he is left-hand dominant.  See 
July 1993 rating decision.  The pertinent regulation, 
38 C.F.R. § 4.69, was revised in 1997 to provide: 

Handedness for the purpose of a dominant 
rating will be determined by the evidence 
of record, or by testing on VA 
examination. Only one hand shall be 
considered dominant. The injured hand, or 
the most severely injured hand, of an 
ambidextrous individual will be 
considered the dominant hand for rating 
purposes.  

Previously, 38 C.F.R. § 4.69 provided:

Left-handedness for the purpose of a 
major rating will be confirmed by the 
evidence of others, or by proper tests.  
Often the handwriting before and after 
severe injury may be convincing evidence.  
Only one hand is to be considered major.  

Under either the old or the new version of 38 C.F.R. § 4.69, 
the Board concludes that the evidence supports a finding that 
the veteran is right-hand dominant.  Although the report of 
the July 1992 VA examination stated that the veteran is left-
handed, the veteran reported in his appeal in February 1994 
that he is right-handed.  Moreover, the June 2002 VA 
examination report indicates that the veteran reported he is 
right handed, and that the examiner observed the veteran to 
write with both his left and his right hand, and found that 
the veteran had more fluid movement with his right hand.  The 
Board concludes that the preponderance of the evidence 
supports the conclusion that the veteran is right-handed.  
Consequently, the disabilities of the post-surgical residuals 
of right elbow and of radius and ulna fractures will be rated 
as for the major extremity.

Right Elbow Fracture Residuals

The right elbow fracture disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005) (impaired 
forearm supination and pronation).  A higher rating of 30 
percent under this diagnostic code would be assigned for the 
major (dominant) arm, on the basis of limitation of 
pronation, with motion lost beyond the middle of the arc.  
Higher ratings of 30 and 40 percent also are assigned for 
bone fusion or fixation, depending of extent of impairment 
(30 percent is assigned where the hand is fixed in full 
pronation and 40 percent is assigned where the hand is fixed 
in supination or hyperpronation).     

Normal forearm pronation is from zero to 80 degrees; normal 
forearm supination is from zero to 85 degrees.  See Plate I 
illustrations, 38 C.F.R. § 4.71 (2005).  Pronation and 
supination were to 10 and 15 degrees, respectively, in July 
1992.    In June 2002, pronation was to 70 degrees; 
supination was to 9 degrees.  See 1992 and 2002 C&P reports.     

The above measurements reflect marked reduction in both 
pronation and supination as of July 1992; but pronation was 
nearly normal as of June 2002, while supination remained 
markedly reduced, even in 2002.  A 30 percent rating is 
assigned with motion loss beyond middle of the arc upon 
pronation.  The reduced pronation noted in 1992 does reflect 
loss of motion of a degree that was significantly less than 
half way to the full range of 80 degrees for pronation.  
Thus, the Board concludes that it supports the assignment of 
a higher rating of 30 percent under Diagnostic Code 5213.  
The June 2002 range of motion, however, does not support 
assignment of a rating higher than the 20 percent assigned by 
the RO; consequently, the Board concludes that a staged 
rating is appropriate in this instance:  a 30 percent rating 
based on the July 1992 examination findings, and a 20 percent 
rating based on the June 2002 findings, which show limitation 
of pronation approximating loss beyond the last quarter of 
the arc, the hand not approaching full pronation.  See 
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5213.  The highest 
rating of 40 percent clearly is not demonstrated as the right 
hand is not, and has not been, fixed in pronation or 
supination.     

Also, it is noted that normal flexion of the elbow/forearm is 
from zero to 145 degrees.  See Plate I illustrations, 
38 C.F.R. § 4.71 (2005).  The July 1992 and June 2002 C&P 
reports document elbow flexion to 140 degrees; lack of 
discomfort on flexion was explicitly noted even as long ago 
as in July 1992.  These findings clearly would not support a 
more favorable rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, and 5208 (2005).         

Other Diagnostic Codes in 38 C.F.R. § 4.71a governing elbow 
and forearm disabilities (5205-5213) not already discussed 
above are inapplicable to this disability, as the veteran 
does not have manifestations or symptomatology specific to 
these Codes; some within this group are more closely 
analogous to the ulna/radius disability and are addressed 
separately below.  

Also pertinent to evaluation of functional impairment and 
limitation of motion are whether the disability affects the 
ability to perform normal working movements with normal 
excursion, strength, speed, coordination, and endurance (38 
C.F.R. § 4.40), and as well, impairment due to factors like 
pain, weakness, fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy on disuse, 
instability of station, and interference with standing, 
sitting, or weightbearing.  38 C.F.R. § 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Painful motion, and actually 
painful, unstable, or malaligned joints due to healed injury, 
are entitled to at least the minimum compensable rating for 
the affected joint.  38 C.F.R. § 4.59.  Functional loss due 
to pain, however, must be supported by adequate pathology and 
evidenced by visible behavior.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In addition, it is noted that the veteran has traumatic 
arthritis in the right elbow and wrist as confirmed by 
contemporaneous X-rays.  See June 2002 VA C&P examination 
report.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the 
criteria of which are applied to both degenerative and 
traumatic arthritis (see Diagnostic Code 5010), assigns 
additional rating where limitation of a specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
Codes.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Also, under Hicks v. Brown, 8 
Vet. App. 417 (1995), evaluation of a claim consistent with 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 must consider than 
painful motion of a major joint or group of minor joints 
caused by arthritis established by X-ray evidence is to be 
deemed limited motion even though range of motion may be 
possible beyond the point when pain sets in.  

The Board's evaluation as to the elbow fracture residuals has 
taken into consideration various factors, such as those 
addressed in DeLuca and Hicks, that could adversely affect 
functioning, including pain on range of motion, objective 
measurements of reduced motion, and arthritic changes in the 
right elbow, all of which are noted in the C&P reports.  It 
is noted that the C&P examiner stated in June 2002 that, due 
to limited supination and pronation, the veteran 
"compensates" with respect to motion of the right arm 
through internal and external rotation of the right upper 
arm/shoulder.  

The evidence also reflects residual surgical scarring on the 
right lateral forearm (3 inches in length).  See June 2002 
C&P report.  Nowhere in the record is there evidence that the 
scar is symptomatic or markedly disfiguring (e.g., painful, 
swollen, broken, ulcerated, tender skin), or that it 
adversely affects functioning.  In fact, in June 2002, the 
scar was described as "well healed."  Thus, no separate 
rating is warranted under Esteban v. Brown, 6 Vet. App. 259 
(1994) (impairments associated with service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation) based on scar 
residuals.  


Right Radius/Ulna Fracture Residuals

Diagnostic Code 5215, in 38 C.F.R. § 4.71a, provides for a 
single 10 percent rating for limitation of motion of the 
wrist, whether the disability involves the major or minor 
arm.  Such rating is assigned with palmar flexion limited in 
line with the forearm, or with dorsiflexion less than 15 
degrees.  A 10 percent rating has long been in effect under 
this Code; thus, no higher schedular rating is permissible 
thereunder.  (The only other Code specific to wrist 
disability in 38 C.F.R. § 4.71a is Diagnostic Code 5214, 
which does not apply here because the veteran does not have 
an ankylosed wrist.) 

Also, within the group of Diagnostic Codes in 38 C.F.R. 
§ 4.71a concerning elbow and forearm disabilities (5205-5213) 
are three Codes (5210, 5211, 5212) that pertain to injury to 
the radius and/or ulna.  However, evaluation under these 
Codes requires evidence of nonunion, flail false joint, or 
malunion, of the radius and/or ulna, none of which is 
evidenced in the record.    

Evaluation under Diagnostic Codes 5206, 5207, and 5208 (2005) 
is more closely associated with evaluation of functional 
impairment of the arm, as opposed to the wrist/hand area, and 
they were discussed above.

Post-traumatic arthritis is manifested in the right wrist.  
See June 2002 C&P report.  Arthritis essentially is evaluated 
based on limitation of motion caused thereby, and Diagnostic 
Codes 5003 and 5010 do not permit a separate, additional 
rating solely because arthritis is manifested and attributed 
to service, which is the case here.  Rather, additional 
rating is permissible for arthritic changes where the rating 
assigned does not compensate the veteran for limited motion, 
and, under Hicks, painful motion caused by arthritis is 
deemed limited motion.  Here, the 10 percent rating assigned 
under Diagnostic Code 5213 explicitly encompasses limited 
motion of the wrist, which, during the 1992 C&P examination, 
was noted (10 percent dorsiflexion; 15 percent "plantar" 
(presumably intended to mean "palmar") flexion; 5 percent 
radial deviation; 10 percent ulnar deviation).  Recently, in 
June 2002, the range of motion findings were: dorsiflexion to 
17 degrees; palmar flexion to 20 degrees; radial deviation to 
5 degrees; and ulnar deviation to 10 degrees.  As such, a 
separate rating based on arthritis would amount to 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (2005).

With respect to painful motion and DeLuca factors, the record 
does not present adequate objective, clinical, as opposed to 
subjective, evidence thereof.  While the evidence does appear 
to document some objective evidence of pain on motion; 
overall, the unfavorable findings outweigh this evidence - 
symptoms like tenderness, swelling, marked loss of hand grip 
strength, and excess fatigability or incoordination are not 
demonstrated.  The veteran was able to write well with the 
right hand, with more fluidity than the left, and wrist pain 
does not markedly affect functioning.  See June 2002 C&P 
report.  Even during the 1992 C&P examination, the veteran 
was noted to have had good grip strength and "carrying 
capacity."  Also noted are the lack of clinical evidence of 
treatment for wrist pain or functional limitations due to 
wrist disability during the decades-plus period relevant to 
this claim.  The lack of such evidence, while not nearly as 
probative as the clinical findings in the C&P reports, is 
relevant and tends to disfavor a higher rating.  Thus, the 
Board does not assign a separate or additional rating based 
on such considerations.               

Finally, no separate Esteban rating is warranted for the 
surgical scar on the dorsum of the hand; no tenderness to 
palpation was noted.  See July 1992 C&P report.  Nowhere in 
the record 1992 forward is there evidence of symptomatic 
scarring on the hand that affects functioning.    

Consistent with Schafrath, the Board has considered other 
regulations and rating codes in Part 4 not previously 
discussed, whether or not raised as an issue by the veteran 
and/or his accredited service representative, and does not 
find other provisions more closely analogous to the 
disability picture presented here, or which would afford the 
veteran more favorable rating(s) than those now assigned.  

As to the right radius/ulna fracture residuals, the Board 
concludes that the preponderance of the evidence is against 
higher or staged ratings, and does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2005).


Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here based on the right upper 
extremity disability.  Ordinarily, VA's 38 C.F.R. Part 4 
ratings schedule, which represents average impairment in 
earning capacity from service-connected disability and 
ability of the body as a whole to function under ordinary 
conditions of daily life to include employment, will apply 
unless there are exceptional or unusual factors that render 
application of the schedule impractical.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10; Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1).  An extraschedular rating is 
warranted where the "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  It has been held 
that the extraschedular rating issue is a component of an 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); VAOPGCPREC 6-96.

The record does not support a finding that extraschedular 
evaluation is warranted; it does not show that the disability 
produces marked interference with employment or precipitates 
frequent hospitalization.  There is no allegation or evidence 
that the veteran has been hospitalized, confined to bed, or 
ordered to rest in and after mid-1992 due to significant 
right arm/wrist symptoms.  On the contrary, the 2002 C&P 
examination report explicitly provides that the veteran is 
"[i]ndependent in activities of daily living as a security 
guard." (The claims file includes records of the veteran's 
participation in a VA vocational rehabilitation program to 
facilitate gainful employment in this industry.)  
  
Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a December 2003 letter, VA 
Appeals Management Center (AMC) notified the veteran that, 
basically, the evidence must show worsened service-connected 
disability to result in higher rating(s), and informed him 
that, if he provides information about the sources of 
evidence or information pertinent to the claim (including 
employment records and records from other federal agencies, 
but in particular, medical records concerning treatment for 
the disabilities), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  The AMC sent him the same 
letter again in September 2004, but to his home (street) 
address, whereas the first letter was sent to a post office 
box address.  The record does not contain evidence that 
either letter was returned as undeliverable; nor does the 
veteran contend he did not receive a VCAA letter.  
Furthermore, through the rating decision, Statement of the 
Case (SOC), and SSOCs, the veteran was kept abreast of the 
status of his claim, what criteria govern, the importance of 
medical evidence showing worsened disability, his and VA's 
respective claim development responsibilities, and why the 
claim remains denied.  With respect to the fourth element of 
a valid VCAA notice, the May 2005 Supplemental Statement of 
the Case (SSOC) notified the veteran of 38 C.F.R. § 3.159, 
from which this element is derived.

The Board acknowledges that VCAA notification was not 
accomplished before issuance of the 1993 rating decision 
giving rise to this appeal.  The veteran's accredited service 
representative takes issue particularly with respect to the 
timing of the notice.  See October 2005 argument.  

The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  Here, the rating decision giving rise to 
this appeal was issued and appealed years before enactment of 
VCAA, and it was favorable to the extent that service 
connection was granted for both disabilities and it assigned 
compensable ratings for both.  When the veteran expressed 
disagreement with the decision to the extent that he desired 
higher ratings, VA subsequently provided him appropriate VCAA 
notice during the appeal period.  The Pelegrini Court said, 
at p. 120, that where, as here, Section 5103(a) notice was 
not mandated when the rating decision being appealed was 
issued, the claimant has the right to notice during appeal 
with appropriate process.  Both were clearly provided here.

Also, the accredited service representative argues that the 
content of the notice itself was deficient as it did not 
adequately discuss the legal bases for favorable resolution 
of the claim and what evidence is needed.  See October 2005 
argument.  This argument discusses service connection 
principles not at issue here.  Again, the veteran had ample 
and multiple notices as to key missing evidence - medical 
treatment records showing worsened condition - and governing 
rating criteria.       

Also, even though the veteran had full VCAA notice as of the 
issuance of the May 2005 SSOC, he did not respond with new 
evidence within the 60-day comment period; nor did he contend 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
record includes the veteran's lay statements, vocational 
rehabilitation records, and C&P medical examination findings 
appropriate to this claim.  The veteran had notice that he 
could submit non-VA medical records and records of non-
medical entities like employers, but did not do so.  He was 
given an opportunity to testify before the Board, but failed 
to appear for the scheduled hearing.  Moreover, the Board 
remanded this claim multiple times to ensure compliance with 
governing laws and regulations, and to ensure adequate 
evidentiary development.  Based on the foregoing, the Board 
finds no basis to conclude the duty to assist has not been 
fulfilled.


ORDER

A staged rating of 30 percent, but no higher, based on 
examination findings in July 1992, and a staged rating of 20 
percent, but no higher, based on examination findings in June 
2002, is assigned for residuals of fracture of the right 
elbow, subject to controlling regulations governing the 
payment of monetary benefits.

A higher initial disability evaluation for residuals of 
service-connected fracture of the right radius and ulna, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


